        Case 2:20-cv-01756-GJP Document 29 Filed 02/05/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HARRY McKINNEY,

                      Plaintiff,
                                                        CIVIL ACTION
                 v.                                     NO. 20-1756

CHESTER COUNTY, et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 5th day of February 2021, upon consideration of Defendants’

Motion to Dismiss (ECF No. 23), Plaintiff’s Response (ECF No. 26) and Defendants’

Reply (ECF No. 27), it is hereby ORDERED that:

      1. Defendants’ Motion is GRANTED insofar as it seeks to dismiss Chester

         County Office of the Sheriff and Chester County Office of the Controller, and

         the case caption shall be AMENDED to identify Chester County as the sole

         Defendant.

      2. Defendants’ Motion is further GRANTED insofar as it seeks to dismiss

         Plaintiff’s FLSA and PMWA claims. Count I of the Amended Complaint is

         DISMISSED without prejudice and Count II is DISMISSED with

         prejudice for the reasons stated in the Court’s Memorandum.

      3. Defendants’ Motion is DENIED as moot insofar as it seeks to strike certain

         paragraphs of the Amended Complaint as well as a more definite statement;

         and
 Case 2:20-cv-01756-GJP Document 29 Filed 02/05/21 Page 2 of 2




4. Plaintiff may file a second amended complaint consistent with this Order and

   the Court’s Memorandum on or before Monday, February 22, 2021.



                                       BY THE COURT:


                                        /s/ Gerald J. Pappert
                                       ____________________________
                                       GERALD J. PAPPERT, J.
